DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are persuasive only in part.
First, in view of the amendments to the claims, the examiner withdraws the nonstatutory obviousness-type double patenting rejections.
Second, while the amendments to the claims address a number of the issues previously raised under 35 U.S.C. 112(b), they introduce new issues in this respect, as detailed herein below.
Third, while the amendments to the claims appear to distinguish the claims from the previously applied references, Petniunas et al. (2020/0275033) in view of Zhang et al. (2020/0160633), the examiner herein applies new art in view of the claim amendments to show obviousness under 35 U.S.C. 103.  Accordingly, applicant’s arguments (though perhaps agreed with by the examiner) would appear to be rendered moot by the newly applied art.
Election/Restrictions (Election by Original Presentation)
Newly submitted claims 8 to 14, as amended, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Applicant originally claimed i) in claims 1 to 7 a method for providing an anti-tampering sensor assembly on a vehicle including deploying a rigid integral structure that included an IMU and a sensor on a vehicle to facilitate autonomous driving, and ii) in claims 8 to 14 an anti-tampering sensor assembly on a vehicle which included a rigid integral structure including an IMU and a sensor deployed on the vehicle (e.g., applicant claimed, in claims 8 to 14, a combination e.g., of the rigid integral structure and the vehicle1, etc., with the rigid integral structure being deployed on the vehicle).  
[Applicant also did not originally claim, in any claim, that the tampering event includes re-installation or re-calibration of the at least one sensor based on a degree of the deviation to the installation pose, or that the IMU can determine a deviation in pose based on the detected vibration level that exceeds a vibration level threshold.]
Applicant now claims, in amended claims 8 to 14, an assembly comprising the rigid integral structure including an IMU and a sensor, apart from claiming the vehicle and apart from claiming the rigid integral structure is actually deployed2 on the vehicle (e.g., applicant now claims a more specific subcombination3 without a vehicle), with new (previously unclaimed) limitations regarding details of what the IMU [part of the rigid integral structure] can determine, what the deviation to the installation pose is indicative of, and that the tampering event indicates e.g., re-installation or re-calibration of the at least one sensor, etc.
Original and amended claims 8 to 14, respectively, are related as combination and subcombination, and/or as (different) subcombinations usable together.
Inventions in the first relationship (combination and subcombination) are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as originally claimed did not require the particulars of the subcombination now claimed including the IMU that can determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold, and the deviation to the installation pose being indicative of a tampering event, wherein the tampering event indicates re-installation or re-calibration of the at least one sensor based on a degree of the deviation to the installation pose. The subcombination has separate utility such as being used in (combination with) a nuclear reactor, a shipping container, a piece of luggage, or an office building for indicating a tamper event, apart from being actually deployed on a vehicle.
Inventions in the second relationship (subcombinations usable together) are distinct they do not overlap in scope4 (as detailed above) and are not obvious variants (this being presumed by the examiner on the evidence of the current record), and if it is shown that at least one subcombination is separately usable.  In the instant case, the original subcombination could be used with an IMU that did not determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold, and the amended subcombination could be used with an IMU that was not configured to obtain, in accordance with a schedule, one or more measurements associated with its state, and/or was not, in fact, deployed on a vehicle.
Since applicant has received an action on the merits for the originally presented invention, and examining the new subcombination (e.g., encompassing only a sensor assembly with new specific details) would require (to perform a thorough search) the searching of subclasses (such as e.g., G06T 7/70, G06T 2207/30244, G06F 3/0346, G01S 19/47, G01P 15/18, G01P 21/00, etc.) unrelated to the vehicle art previously searched/concentrated on and/or the searching of new text search strings as a search/examination burden, this originally presented invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 8 to 14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Lastly, to the same extent that applicant may contest the election by original presentation as described herein, then to that same extent the examiner in fact makes (as non-provisional rejections) the provisional rejections described in detail herein below, in order to promote compact prosecution.
Claim Interpretation
The examiner interprets (by a plain meaning of the claim) new claim 15, and claims depending therefrom, as requiring the anti-tampering sensor assembly “attached to a vehicle” (in line 1), and as thus requiring both the assembly and the vehicle, with the preamble recitation of the “vehicle” being required to give life, meaning, and vitality to the “the vehicle” (in lines 5 and 6).  In this respect, the “installation” and the “installation pose” of claim 15 arises, from the teachings of the specification, based on the deployment of the rigid integral structure on a vehicle.  See MPEP 2111.02.
Regarding claims 2 and 16 (and 9, should applicant contest the election by original presentation), the examiner understands “the structure” to refer to the first “structure” introduced into the independent claim, and not to the “rigid integral structure” (including the IMU) which the first introduced “structure” is a part of.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7 and 15 to 20 (and provisionally, claims 8 to 14, should applicant contest the election by original presentation) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 15 (and provisionally, regarding claim 8, should applicant contest the election by original presentation), applicant has not apparently previously described, in sufficient detail, by what algorithm5, or by what steps or procedure6, he caused or enabled the IMU to determine (or to be able to determine, “. . . can determine . . .”) a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold, wherein the deviation in (or to the) pose is indicative of a tampering event, and the tampering event is associated with re-installation of the at least one sensor or recalibration of the at least one sensor based on a degree of the deviation in (or to the) pose.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the claimed invention, but rather has (if anything) merely described a desired result.
In this respect, the examiner sees no description of a deviation in (or to the) pose with respect to an installation pose being determined based on a detected vibration level that exceeds a vibration level threshold, or the manner in which applicant enabled (“can determine”) the IMU to be able to make the deviation in pose determination based on the detected vibration exceeding the vibration level threshold.  For example, paragraph [0051] of the published specification indicates, in part:
“Depending on the received information from the IMUs, the in-vehicle anti-tampering system 800 determines whether there is any tampering event. Such an event may be associated with a severity of the detected data (pose change, vibration) from the IMUs. For example, if the pose deviation and/or vibration reported is beyond some specified range, the in-vehicle anti-tampering system 800 may consider that tampering event is present.”

However, this does not indicate by what algorithm, or by what steps or procedure, applicant caused or enabled the IMU to determine (or to be able to determine) the deviation in pose (with respect to an installation pose) based on the detected vibration that exceeded a vibration level threshold.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the claimed invention, but rather has (if anything) merely described a desired result.
Regarding claim 7, (and provisionally, regarding claim 14, should applicant contest the election by original presentation) applicant has not apparently previously described, in sufficient detail, by what algorithm, or by what steps or procedure, he caused the predetermined detection intervals to be shorter when the vehicle is in motion than the predetermined detection intervals when the  vehicle is in a parking state.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the claimed invention, but rather has (if anything) merely described a desired result.
In this respect, no such shorter-while-moving detection intervals are apparently described, with published paragraph [0060] of the specification apparently indicating  that the detection intervals are re-set to small values when the vehicle is parked (because it is more likely that tampering will occur when the vehicle is in a parking state), and that larger intervals are used at higher speeds.  Accordingly, the examiner believes that applicant has not evidenced, to those skilled in the art, possession of the claimed invention, but rather has (if anything) merely described a desired result.
Claims 1 to 7 and 15 to 20 (and provisionally, claims 8 to 14, should applicant contest the election by original presentation) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9ff, and in claim 15, lines 7ff (and provisionally, in claim 8, lines 8ff, should applicant contest the election by original presentation), “the IMU can determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold” is fully indefinite, e.g., i) from the teachings of the specification e.g., which does not apparently describe that or how the IMU determines the “deviation in pose” based on a detected vibration level that exceeds a vibration level threshold, with a possible (?) deviation in pose (e.g., as it may relate to re-installation or re-calibration) apparently or perhaps being determined at 830 in FIG. 8B only when the vibration does NOT exceed the threshold, and ii) also in the claim context, which does not even require that the IMU be installed in anything so as to make “an installation pose associated with the IMU” definite, and/or to make any deviation in pose with respect to the installation pose definite.
In claim 1, lines 12ff, “the deviation in pose is indicative of a tampering event” is indefinite in the claim context (e.g., in what or to whom is the deviation in pose “indicative” of the tampering event in the method, and particularly how is the “indicative” characteristic defined and demonstrated or made manifest, with reasonable certainty7, in the method?)
In claim 1, lines 14ff, “wherein the tampering event is associated with re-installation of the at least one sensor or re-calibration of the at least one sensor based on a degree of the deviation in pose” is fully indefinite from the teachings of the specification because it is unclear particularly how the tampering event might be “associated with re-installation . . . or re-calibration . . . based on a degree of the deviation in pose”.  In this respect, FIG. 8B indicates that the need for re-installation or re-calibration action (at 840, 850) is determined when the vibration at 820 is determined NOT to exceed the threshold, so it is unclear how the tampering event, which is indicated by a deviation in pose determined based on a detected vibration level exceeding a vibration level threshold (e.g., 820, Yes), could possibly be “associated with” the re-installation or re-calibration (840, 850), as claimed, when the need for such action is perhaps only determined when the vibration does NOT exceed the threshold (e.g., after 820, No).  For example, in what or by whom is this “associat[ion]” made or made manifest in the method, and particularly how is either one of the alternative associations made “based on a degree of the deviation in pose”?  In this respect, the specification indicates e.g., at published paragraph [0055] that, “the change in a sensor's pose is small, re-calibration may be carried out, which may be done on-the-fly. In some situations, if the change in a sensor's pose is too significant, an on-the-fly calibration may not be able to bring back the accuracy (e.g., when a left camera in a stereo pair becomes severely tilted). In this situation, re-installation may be required.” However, this is does not make clear how the tampering event is or would be “associated with” either re-installation “or” re-calibration of the at least one sensor in the method, particularly “based on [any definite/reasonably certain] degree of the deviation in pose”, with e.g., “small” and “too significant” being indefinitely/subjectively defined in the specification.  It is also not clear whether the method requires (for the association) actual re-installation or re-calibration of the at least one sensor?  If not, what does the association require, in the method?  
In claim 2, lines 1ff, and in claim 16, lines 1ff, (and provisionally, in claim 9, lines 1ff, should applicant contest the election by original presentation), “a frame-like structure” is vague and indefinite and possibly subjective, with no standard provided in the specification for determining whether a structure would be “like” a “frame” or not.
Claim 7 (and provisionally, claim 14, should applicant contest the election by original presentation) is/are unclear in its/their entirety/entireties, with the predetermined detection intervals when the vehicle is in motion which are shorter than the predetermined detection intervals when the vehicle is in the parking state apparently being undefined and/or unclarified in the specification.
In claim 15, lines 5ff, (and provisionally, in claim 8, lines 4ff, should applicant contest the election by original presentation), “. . . rigid integral structure deployable on the vehicle to enable . . . [e.g., facilitation of driving]” is indefinite from the teachings of the specification and in the claim context because it imposes no clear (or reasonably certain) structural limits on the rigid integral structure and it is unclear what might make a sensor-hosting rigid integral structure “deployable” or “not deployable” on the vehicle, this not apparently being described in the specification, and particularly how merely being “deployable” on the vehicle, and not being actually deployed on the vehicle, could possibly be said to “enable” the sensor-hosting rigid integral structure to sense surrounding information to facilitate (perhaps any aspect of?) driving of the vehicle.  In this respect, claim 15 is also indefinite for indicating in a preamble limitation that the assembly (apparently including the sensor) is “attached to a vehicle”, while the body of the claim indicates that the sensor-hosting rigid integral structure is “deployable” on the vehicle (and thus perhaps not apparently deployed on and/or possibly not already attached to the vehicle), leaving the metes and bounds of the claim unclear and with two possible (e.g., and possibly inconsistent) interpretations.8
In claim 15, lines 10ff, (and provisionally, in claim 8, lines 11ff, should applicant contest the election by original presentation), “the deviation to the installation pose is indicative of a tampering event” is indefinite in the claim context (e.g., what is the deviation “to” the installation pose, in what or to whom is the deviation in pose “indicative” of the tampering event in the assembly, and particularly how is the “indicative” characteristic defined and demonstrated or made manifest, with reasonable certainty, in the assembly?)
In claim 15, lines 10ff, (and provisionally, in claim 8, lines 14ff, should applicant contest the election by original presentation) “wherein the tampering event indicates re-installation or re-calibration of the at least one sensor based on a degree of the deviation to the installation pose” is fully indefinite from the teachings of the specification because it is unclear particularly how the tampering event might “indicate[] re-installation . . . or re-calibration . . . based on a degree of the deviation to the installation pose”, or what the “deviation to the installation pose” might be referring to.  In this respect, FIG. 8B indicates that the need for re-installation or re-calibration action (at 840, 850) is determined when the vibration at 820 is determined NOT to exceed the threshold, so it is unclear how the tampering event, which is indicated by a deviation in pose determined based on a detected vibration level exceeding a vibration level threshold (e.g., 820, Yes), could possibly “indicate[]” the re-installation or re-calibration (840, 850), as claimed, when the need for such action is perhaps only determined when the vibration does NOT exceed the threshold (e.g., after 820, No).  For example, in what or to whom is this “indicat[ion]” made or made manifest in the assembly, and particularly how is either one of the alternative associations made “based on a degree of the deviation to the installation pose”?  In this respect, the specification indicates e.g., at published paragraph [0055] that, “the change in a sensor's pose is small, re-calibration may be carried out, which may be done on-the-fly. In some situations, if the change in a sensor's pose is too significant, an on-the-fly calibration may not be able to bring back the accuracy (e.g., when a left camera in a stereo pair becomes severely tilted). In this situation, re-installation may be required.” However, this is does not make clear how the tampering event is or would “indicate[]” either re-installation “or” re-calibration of the at least one sensor in the assembly, particularly “based on [any definite/reasonably certain] degree of the deviation to the installation pose”, with e.g., “small” and “too significant” being indefinitely/subjectively defined in the specification.  It is also not clear whether the assembly requires (for the indication) actual re-installation or re-calibration of the at least one sensor as manual activity that would apparently render the assembly claim indefinite, e.g., because it would be unclear when infringement of the claim might occur, e.g., initially when the assembly was made or sold, or subsequently when the assembly was subject to vibration and re-installation or re-calibration was indicated (MPEP 2173.05(p), II.)?  If not, what does the indication require, in the assembly?  
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6 and 15 to 20 (and provisionally, claims 8 to 13, should applicant contest the election by original presentation) are rejected under 35 U.S.C. 103 as being unpatentable over Parker (2014/0266654) in view of Weigl et al. (2021/0372314) and Blankenship et al. (2014/0266668).
Parker (‘654) reveals:
per claim 1, a method comprising: 
attaching [e.g., by rigidly affixing the sensors 16a, 16b (and/or their housings) to the protected vehicle component (paragraph [0021]), that is to the catalytic converters (12a, 12b), in order to ensure that any motion experienced by the sensors 16a, 16b matches that experienced by the protected vehicle component] an inertial measurement unit (IMU) [e.g., 16a, 16b, which can be configured as or can capture data as, “an inertial measurement unit (IMU), an odometry or dead-reckoning system, a light detection and ranging system (LIDAR), or any other type of system or device capable of detecting movement, determining position, detecting presence or absence, and outputting signals to the CPU of the controller 14” (paragraph [0012])] to a structure [e.g., the catalytic converter 12a, 12b] that houses at least one sensor [e.g., as was well known for catalytic converters to include e.g., temperature sensors, etc., with the examiner using a secondary reference to show what would have been implicitly obvious from the teachings of Parker (‘654)] to form a rigid integral structure [e.g., including the catalytic converter (12a, 12b) and the rigidly affixed sensors (16a, 16b)]; and 
deploying the rigid integral structure on a vehicle [e.g., deploying the catalytic converters (12a, 12b) with the affixed IMUs (16a, 16b) on a vehicle, as would have been obvious from the teachings of Parker (‘654), in order to prevent tampering with (theft of) the catalytic converter] to enable the at least one sensor to sense surrounding information [e to facilitate driving of the vehicle, wherein 
the IMU [e.g., 16a, 16b (paragraph [0012]) in Parker (‘654)] can determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold [e.g., paragraph [0014] in Parker (‘654), “By detecting physical changes in the one or more catalytic converters 12a-b, such as changes in position, orientation, or vibration, the sensors can 16a-b provide an indication of attempted tampering with the catalytic converters 12a-b before the catalytic converters 12a-b are actually removed from the vehicle, more effectively deterring theft of the catalytic converters 12a-b”; with it being obvious that for detecting vibration, the vibration would have been compared to “predetermined tamper criteria” (paragraph [0022]), such as a “magnitude” (paragraph [0022]) of the vibration, e.g., when the vibration above a detectable/detection threshold below which vibration was not (to be) detected], and 
the deviation in pose [e.g., the physical change of the position, orientation, etc. of the catalytic converter (12a, 12b) in Parker (‘654)] is indicative of a tampering event [e.g., paragraph [0014] in Parker (‘654)], wherein the tampering event is associated with re-installation of the at least one sensor or re-calibration of the at least one sensor based on a degree of the deviation in pose [e.g., when the potential thief would have obviously succeeded in the theft of a catalytic converter, after the detected tampering at paragraph [0014] of Parker (‘654), and a new catalytic converter (with its included sensors such as conventional temperature sensors, etc.) would have obviously been subsequently re-installed, e.g., in order for the vehicle to be legally usable again];
Parker (‘654) may not expressly reveal that the catalytic converter hosted/housed the at least one sensor, or that the deviation in pose which indicated the tampering event was determined when the detected vibration level exceeded a vibration level threshold.
However, in the context/field of an improved heater catalytic converter for a motor vehicle provided with an internal combustion engine, Weigl et al. (‘314) teaches e.g., in conjunction with FIG. 2 and at paragraphs [0044], etc. that e.g., a second temperature sensor 14 detects the temperature of the ambient (surrounding) exhaust gas, and is used for limiting the temperature of a heating element 11, in order that a high heating output for heating the catalytic converter even when the engine is stopped may be used and a correspondingly rapid increase in temperature of the catalytic converter can also be initiated in a reliable manner e.g., through the use of the two temperature sensors in the catalytic converter, as particularly described.
Moreover, in the context/field of an improved security system for a transportable article that is reasonably pertinent to the problem faced by the inventor since it sets different tamper vibration thresholds (e.g., to high or low settings) for detecting tampering depending on whether or not the article is moving as sensed by GPS speed, Blankenship et al. (‘668) teaches that tampering (with the article) may be determined (and then indicated through an alarm) by measuring vibration of the article, and determining that the article is tampered with when the measured vibration is above a tamper threshold (FIG. 3).
It would have been obvious at the time the application was filed to implement or modify the Parker (‘654) anti-tampering system, method, and vehicle component so that the catalytic converter would have been predictable used in a vehicle having an internal combustion engine, as taught by Weigl et al. (‘314), and so that the catalytic converter (12a, 12b) would have predictably included and utilized a (e.g., second) temperature sensor(s) for measuring the temperature of the ambient (surrounding) exhaust gas in the catalytic converter, as taught by Weigl et al. (‘314), in order that a high heating output for heating the catalytic converter even when the engine was stopped could be used and a correspondingly rapid increase in temperature of the catalytic converter could also be initiated in a reliable manner e.g., through the use of the two temperature sensors in the catalytic converter, as taught by Weigl et al. (‘314), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Moreover, it would have been obvious at the time the application was filed to implement or further modify the Parker (‘654) anti-tampering system, method, and vehicle component so that the indication of (attempted) tampering would have been predictably sensed (and indicated through an alarm) when measured vibration of the catalytic converter (as measured using the IMU) exceeded a tamper threshold set according to whether the vehicle with the catalytic converter was moving or not, as taught by Blankenship et al. (‘668), in order to reduce false positives (alarms) and/or negatives by providing the variable threshold, as taught by Blankenship et al. (‘668), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Parker (‘654) anti-tampering system, method, and vehicle component would have rendered obvious:
per claim 1, . . . to a structure [e.g., the catalytic converter 12a, 12b in Parker (‘654)] that houses at least one sensor [e.g., a (second) temperature sensor 14 as taught by Weigl et al. (‘314)] . . .;
deploying the rigid integral structure on a vehicle [e.g., deploying the catalytic converters (12a, 12b) with the affixed IMUs (16a, 16b) on a vehicle, as would have been obvious from the teachings of Parker (‘654), in order to prevent tampering with (theft of) the catalytic converter] to enable the at least one sensor [e.g., the (second) temperature sensor 14 as taught by Weigl et al. (‘314)] to sense surrounding information [e.g., the ambient temperature of the exhaust gas surrounding the (second) temperature sensor 14 in Weigl et al. (‘314); paragraph [0044]] to facilitate driving of the vehicle [e.g., driving of the vehicle in Parker (‘654) obviously provided with the engine and heated catalytic converter as taught by Weigl et al. (‘314) in accordance with well-known emission requirements and regulations, e.g., with a functional catalytic converter for treating the engine’s exhaust gas], wherein
the IMU can determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold [e.g., as taught in FIG. 3 of Blankenship et al. (‘668); and in paragraphs [0014], etc. of Parker (‘654); and as described above], and
the deviation in pose [e.g., the physical change of the position, orientation, etc. of the catalytic converter (12a, 12b) in Parker (‘654)] is indicative of a tampering event [e.g., paragraph [0014] in Parker (‘654); and FIG. 3 in Blankenship et al. (‘668)], wherein the tampering event is associated with re-installation of the at least one sensor or re-calibration of the at least one sensor based on a degree of the deviation in pose [e.g., when the potential thief would have obviously succeeded in the theft of a catalytic converter, after the detected tampering at paragraph [0014] of Parker (‘654), and a new catalytic converter (with its included sensors such as conventional temperature sensors, etc. as taught by Weigl et al. (‘314)) would have obviously been subsequently re-installed, e.g., in order for the vehicle to be legally usable again];
per claim 2, depending from claim 1, wherein the structure is a frame-like structure [e.g., as shown in in FIG. 1 of Parker (‘654) and/or FIG. 2 of Weigl et al. (‘314)] and corresponds to a housing with the at least one sensor [e.g., as shown in FIG. 2 of Weigl et al. (‘314)] or a sensor rack with the at least one sensor;
per claim 3, depending from claim 1, wherein the at least one sensor can be activated in response to the detected vibration level [e.g., after the catalytic converter (12a, 12b) in Parker (‘654) was tampered with and or stolen, when it was next operated in a vehicle emission system for reducing vehicle emissions, when the catalytic converter was being heated and the temperature (at 14) was being measured by the activated sensor 14, as taught by Weigl et al. (‘314)];
per claim 4, depending from claim 1, wherein the IMU can communicate the deviation in pose to an anti-tampering system [e.g., 14, 18, 20 in Parker (‘654)];
per claim 5, depending from claim 1, wherein the IMU can determine the deviation in pose based on a change in at least one of: velocity, displacement [e.g., changes in position in paragraph [0012] of Parker (‘654)], rotation [e.g., changes in rotation in paragraph [0012] of Parker (‘654)], or acceleration;
per claim 6, depending from claim 5, wherein the change in the at least one of: velocity, displacement, rotation, or acceleration is based on a schedule that includes predetermined detection intervals [e.g., intervals between the “Sleep” in FIG. 2 of Parker (‘654); see also paragraphs [0029], [0030], etc.];
 [provisionally per claim 8, an assembly comprising: 
an inertial measurement unit (IMU) [e.g., 16a, 16b (paragraph [0012]) in Parker (‘654)]; 
a structure [e.g., the catalytic converter 12a, 12b in Parker (‘654)] hosting at least one sensor [e.g., a (second) temperature sensor 14 as taught by Weigl et al. (‘314)], wherein the IMU is attached to the structure to form a rigid integral structure [e.g., affixed to the catalytic converter (12a, 12b), as described at paragraph [0021] of Parker (‘654), so that the movement of the IMU matched the movement of the catalytic converter], the rigid integral structure deployable on a vehicle to enable the at least one sensor to sense surrounding information to facilitate driving of the vehicle [e.g., to enable the (second) temperature sensor 14 in Weigl et al. (‘314) to measure the temperature of the ambient (surrounding) exhaust gas and allow for proper heating and/or operation of the catalytic converter(s) (12a, 12b) in Parker (‘654) while driving the vehicle], wherein 
the IMU can determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold [e.g., as taught in FIG. 3 of Blankenship et al. (‘668); and in paragraphs [0014], etc. of Parker (‘654); and as described above], and 
the deviation to the installation pose [e.g., the physical change of the position, orientation, etc. of the catalytic converter (12a, 12b) in Parker (‘654)] is indicative of a tampering event [e.g., paragraph [0014] in Parker (‘654); and FIG. 3 in Blankenship et al. (‘668)], wherein the tampering event indicates re-installation or re-calibration of the at least one sensor based on a degree of the deviation to the installation pose [e.g., when the potential thief would have obviously succeeded in the theft of a catalytic converter, after the detected tampering at paragraph [0014] of Parker (‘654), and a new catalytic converter (with its included sensors such as conventional temperature sensors, etc. as taught by Weigl et al. (‘314)) would have obviously been subsequently re-installed, e.g., in order for the vehicle to be legally usable again];
provisionally per claim 9, depending from claim 8, wherein the structure is a frame-like structure [e.g., as shown in in FIG. 1 of Parker (‘654) and/or FIG. 2 of Weigl et al. (‘314)] and corresponds to a housing with the at least one sensor [e.g., as shown in FIG. 2 of Weigl et al. (‘314)] or a sensor rack with the at least one sensor;
provisionally per claim 10, depending from claim 8, wherein the at least one sensor can be activated in response to the detected vibration level [e.g., after the catalytic converter (12a, 12b) in Parker (‘654) was tampered with and or stolen, when it was next operated in a vehicle emission system for reducing vehicle emissions, when the catalytic converter was being heated and the temperature (at 14) was being measured by the activated sensor 14, as taught by Weigl et al. (‘314)];
provisionally per claim 11, depending from claim 8, wherein the IMU can communicate the deviation in pose to an anti-tampering system [e.g., 14, 18, 20 in Parker (‘654)];
provisionally per claim 12, depending from claim 8, wherein the IMU can determine the deviation in pose based on a change in velocity, displacement [e.g., changes in position in paragraph [0012] of Parker (‘654)], rotation [e.g., changes in rotation in paragraph [0012] of Parker (‘654)], and acceleration;
provisionally per claim 13, depending from claim 12, wherein the change in the at least one of: velocity, displacement, rotation, or acceleration is based on a schedule that includes predetermined detection intervals [e.g., intervals between the “Sleep” in FIG. 2 of Parker (‘654); see also paragraphs [0029], [0030], etc.];]
per claim 15, an anti-tampering sensor assembly attached to a vehicle [e.g., the (installed) catalytic converter 12a, 12b in Parker (‘654)], the anti-tampering sensor assembly comprising: 
an inertial measurement unit (IMU) [e.g., 16a, 16b (paragraph [0012]) in Parker (‘654)]; 
a structure [e.g., the catalytic converter 12a, 12b in Parker (‘654)] hosting at least one sensor [e.g., a (second) temperature sensor 14 as taught by Weigl et al. (‘314)], wherein the IMU is attached to the structure to form a rigid integral structure [e.g., affixed to the catalytic converter (12a, 12b), as described at paragraph [0021] of Parker (‘654), so that the movement of the IMU matched the movement of the catalytic converter], the rigid integral structure deployable on the vehicle to enable the at least one sensor to sense surrounding information to facilitate driving of the vehicle [e.g., to enable the (second) temperature sensor 14 in Weigl et al. (‘314) to measure the temperature of the ambient (surrounding) exhaust gas and allow for proper heating and/or operation of the catalytic converter(s) (12a, 12b) in Parker (‘654) while driving the vehicle], wherein 
the IMU can determine a deviation in pose with respect to an installation pose associated with the IMU based on a detected vibration level that exceeds a vibration level threshold [e.g., as taught in FIG. 3 of Blankenship et al. (‘668); and in paragraphs [0014], etc. of Parker (‘654); and as described above], and 
the deviation to the installation pose [e.g., the physical change of the position, orientation, etc. of the catalytic converter (12a, 12b) in Parker (‘654)] is indicative of a tampering event [e.g., paragraph [0014] in Parker (‘654); and FIG. 3 in Blankenship et al. (‘668)], wherein the tampering event indicates re-installation or re-calibration of the at least one sensor based on a degree of the deviation to the installation pose [e.g., when the potential thief would have obviously succeeded in the theft of a catalytic converter, after the detected tampering at paragraph [0014] of Parker (‘654), and a new catalytic converter (with its included sensors such as conventional temperature sensors, etc. as taught by Weigl et al. (‘314)) would have obviously been subsequently re-installed, e.g., in order for the vehicle to be legally usable again];
per claim 16, depending from claim 15, wherein the structure is a frame- like structure [e.g., as shown in in FIG. 1 of Parker (‘654) and/or FIG. 2 of Weigl et al. (‘314)] and corresponds to a housing with the at least one sensor [e.g., as shown in FIG. 2 of Weigl et al. (‘314)] or a sensor rack with the at least one sensor;
per claim 17, depending from claim 15, wherein the at least one sensor can be activated in response to the detected vibration level [e.g., after the catalytic converter (12a, 12b) in Parker (‘654) was tampered with and or stolen, when it was next operated in a vehicle emission system for reducing vehicle emissions, when the catalytic converter was being heated and the temperature (at 14) was being measured by the activated sensor 14, as taught by Weigl et al. (‘314)];
per claim 18, depending from claim 15, wherein the IMU can communicate the deviation in pose to an anti-tampering system [e.g., 14, 18, 20 in Parker (‘654)];
per claim 19, depending from claim 15, wherein the IMU can determine the deviation in pose based on a change in at least one of: velocity, displacement [e.g., changes in position in paragraph [0012] of Parker (‘654)], rotation [e.g., changes in rotation in paragraph [0012] of Parker (‘654)], or acceleration;
per claim 20, depending from claim 19, wherein the change in the at least one of: velocity, displacement, rotation, or acceleration is based on a schedule that includes predetermined detection intervals [e.g., intervals between the “Sleep” in FIG. 2 of Parker (‘654); see also paragraphs [0029], [0030], etc.];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, the prior art cited by the examiner shows e.g., catalytic converters and the sensors they conventionally contain/include, and numerous thresholds (including vibration thresholds) used for determining tampering.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, ABbr, in MPEP parlance, where A is the vehicle.  See MPEP 806.05(c), II., A.
        2 The word “deployable” (not “deployed”) used in amended claim 8 is not present in the specification, with the examiner being unable to construe it in light of the specification, other than by pure conjecture, and without the required “reasonable certainty” (Nautilus) under 35 U.S.C 112(b).  For example, an earthquake sensor for a nuclear power plant with an attached IMU might be “deployable” on a vehicle, if so desired, to perhaps facilitate driving of the vehicle during an earthquake, but it would have no inherit/implicit structure whereby it might be understood by one of ordinary skill in the art to be “deployable on a vehicle” (or not deployable on a vehicle), thus rendering the metes and bounds of “deployable” as claimed unclear.
        3 For example, Bsp, in MPEP parlance.  See MPEP 806.05(c), II., A.
        4 For example, the phrase “not overlapping in scope” means that the inventions have mutually exclusive limitations or the limitations of one claimed invention would not read on the limitations of the other claimed invention (and vice versa).
        5 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        6 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        7 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        8 See e.g., MPEP 2173.02, I., which indicates, “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”